DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 05/23/2022.
Claims 1–20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 10, & 17 recite a system, computer-implemented method, and computer storage device, for performing unified pharmacy workforce management. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 10 & 17 recite, at least in part, a computer-implemented method for performing unified pharmacy workforce management, the method comprising: pulling, by a prediction component of a machine learning platform, per-store historical pharmacy transaction data from a data lake and analyzing the per-store historical pharmacy transaction data to generate a set of forecasted future prescriptions refills; calculating, by a forecast component of the machine learning platform, predicted labor demand on a per-day level for a selected pharmacy based on the set of forecasted future prescription refills and estimated per-script processing time for each prescription in the set of forecasted future prescriptions; 4PATENTgenerating, by a refills confidence component of the machine learning platform, a set of high confidence refills and a set of low confidence refills based on historical refill data and medication data associated with each refill prescription in the set of predicted refill prescriptions; converting, by a smoothing component of the machine learning platform, the predicted labor demand into raw labor demand and automatically generating smoothed labor demand by reassigning the raw labor demand associated with processing each refill prescription in the set of high confidence refills to an earlier date or a later date within a range of possible refill dates associated with a refill due date for each prescription in the set of high confidence refills to smooth the labor demand across a set of days; receiving the smoothed labor demand from the machine learning platform, by a workforce manager component, and automatically filling the refill prescriptions in the set of high confidence refills based on the customer arrival pattern; calculating, by an assignment component, a number of personnel to meet the smoothed labor demand for each day in the set of days; and outputting, by a scheduling component, a schedule assigning the calculated number of personnel to each day in the set of days based on the smoothed labor demand, wherein data of the schedule is stored in the data lake and the data of the schedule is further pulled into the machine learning platform to generate new forecasted future prescriptions.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. assignment component, implemented by the at least one processor, calculates a number of personnel sufficient to meet the smoothed labor demand for each day in the set of days) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements include at least one processor communicatively coupled to a memory and an output device and the following:
Claims 1, 10, 17 - “a prediction component”, “a calculations component”, “a confidence component”, “a smoothing component”, “a workforce manager component”, “an assignment component”, “forecast component”, “scheduling component”, 
Claims 2, 7 - “a smoothing component”
Claim 5 - “a calculations component”
Claim 9 – “a prediction component”
Claims 18, 19, 20 – “a workforce manager component 
These elements are broadly recited in the specification at, for example, paragraph [0023] which describes the healthcare provider device. “In the example of FIG. 1, the computing device 102 represents any device executing computer-executable instructions 104 (e.g., as application programs, operating system functionality, or both) to implement the operations and functionality associated with the computing device 102. The computing device 102 in some examples includes a mobile computing device or any other portable device. A mobile computing device includes, for example but without limitation, a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, and/or portable media player. The computing device 102 can also include less-portable devices such as servers, desktop personal computers, kiosks, or tabletop devices. Additionally, the computing device 102 can represent a group of processing units or other computing devices."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” generating a workforce schedule, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9, 11-16, and 18-20 are abstract ideas and do not contain additional elements for consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Claims 1, 10, 17 - “a prediction component”, “a calculations component”, “a confidence component”, “a smoothing component”, “a workforce manager component”, “an assignment component”, “forecast component”, “scheduling component”, 
Claims 2, 7 - “a smoothing component”
Claims 5- “a calculations component”
Claim 9 – “a prediction component”
Claims 18, 19, 20 – “a workforce manager component
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 1, 2, 5, 7, 9, 10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations of each of the claimed “units” and “processes” cited above in the Claim Interpretation, are limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, claims , 2, 5, 7, 9, 10 and 17-20 appear to invoke 35 U.S.C 112 (f). Examiner is unable to find the corresponding structure in the specification. It is unclear what structure corresponds to each of the limitations disclosed above. Therefore, claims , 2, 5, 7, 9, 10 and 17-20 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant has not sufficiently addressed the 101 rejections.
On page 12 of the Applicant’s remarks, Applicant argues, “Similar to Example 39, “a system for performing unified pharmacy workforce management” as recited in amended claim 1 is neither equivalent nor analogous to any of the above-listed certain methods of organizing human activity. Especially, similar to the claim in Example 39, amended claim 1 also recites several steps of processing data on machine learning platform and iteratively utilizing the data. Claim 1, as amended, recites pulling per-store historical pharmacy transaction data from a data lake, generating forecasted future prescriptions, calculating predicted labor demand from the forecasted future prescriptions, calculating a confidence score for each refill prescription, identifying a set of high confidence refills and a set of low confidence refills using the confidence scores, and generating smoothed labor demand on machine learning platform. Similar to Example 39, which iteratively utilizes the generated training sets, the smoothed labor demand is further used by the workforce manager component to automatically fill the refill prescriptions, and further used by the assignment component to calculate a number of personnel. The schedule data is stored in the data lake and further “pulled into the machine learning platform to generate new forecasted future prescriptions.” Claim 1, as amended, is directed at processing pharmacy data on machine learning platform, which clearly do not fall in any of the enumerated sub-groupings of methods of organizing human activity. Accordingly, it is respectfully submitted that the present claims do not recite a judicial exception.” However, Examiner respectfully disagrees. The cited limitations simply “use the machine learning platform” (implement a machine learning platform) which can by conducted by a user at general computing device, conducting an analysis and generating an output based on the analysis. This is based on the interpretation of the current claim language and therefore does fall within methods of organizing human activity which can be conducted by organizing social interactions between individuals. The language of “a machine learning platform, implemented on the at least on processor” represents mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept.
On page 13 of the Applicant’s remarks, Applicant argues, “In addition, the present claims integrate the abstract idea into a practical application. In particular, the present claim 1, as amended, recites, in part, “a machine learning platform,” which comprises a prediction component, calculations component, confidence component, and smoothing component. These features of Claim 1 does not “simply use the machine learning platform” as alleged by the present Office Action. Instead, the machine learning platform, which includes the above-mentioned components, automatically and autonomously processes the historical pharmacy data stored in the data lake in order to optimize the pharmacy workforce schedule, and iteratively reuses the resulting data to improve the performance of the machine learning platform.” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The “machine learning platform” does not sufficiently integrate the abstract idea into a practical application.  If limitations were to training the model itself (for example something to the extent of: iteratively training, using the calculated input data, the machine learning model) however, we would be able to address the concerns. Also, please see the above 101 and 112 issues in regards to the arguments of the components and their role as additional elements. 
Applicant further argues on Page 14, “Similar to Example 42, the present claim 1 recite additional elements, including converting the raw data (e.g., the historic pharmacy data) into different data formats, such as forecasted future prescriptions, predicted labor demand, smoothed labor demand, and scheduling data. These additional elements of amended claim 1 provide “a specific improvement over prior art systems” by enabling “more accurate reduction in overestimation due to unaccounted labor hours.” Specification at para. [0042]. Accordingly, amended claim 1 as a whole, similar to Example 42, integrates the abstract idea into a practical application.” However, Applicant has omitted the language of “…converting updated information that was input by a user in a non-standardized form to a standardized format”. The input by the user in a non-standardized form to a standardized format, plays a key role in the subject matter eligibility of Example 42.  Therefore, Examiner finds Applicant’s arguments in regards to Example 42 unpersuasive.
On Page 15 of the remarks, Applicant argues, “Thus, additional elements provide an inventive concept when they improve existing technology, more specifically, in case of software based innovations, in computer functionality.” However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and calculate information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of creating a personnel schedule and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686